DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 09/16/22.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claims 1-3, 5-8, and 10 under 35 U.S.C. 102(a)(1) as being anticipated by Heo et al. (KR 10-2017-0116944) as set forth in the Non-Final Rejection filed 06/27/22 is overcome by the Applicant’s amendments.

4.	The rejection of Claim 9 under 35 U.S.C. 102(a)(1) as being anticipated by Heo et al. (KR 10-2017-0116944) in view of Nakamura (US 2006/0113905 A1) as set forth in the Non-Final Rejection filed 06/27/22 is overcome by the Applicant’s amendments.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-3 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (KR 10-2017-0075645).
	Park et al. discloses the following compound:

    PNG
    media_image1.png
    229
    300
    media_image1.png
    Greyscale

(compound 111, [0035]) such that that a-d = 0, a = 2, L1 = C6 arylene group (phenylene), Ar1 = C11 heterocyclic group containing N, L2 = single bond, e-f = 0, and X1 = N(Ar’) (with Ar’ = phenyl) of Applicant’s Formulae 1, 3, and 8.  Park et al. discloses an organic electroluminescent (EL) device comprising the following layers (in this order):  anode, hole-injecting layer, hole-transporting layer, light-emitting layer, electron-transporting layer, electron-injecting layer, and cathode.  Park et al. discloses its inventive compounds to comprise the light-emitting layer as host material (which is combined with dopant material) (pages 12-13 of the Machine English Translation).  Park et al. discloses that the layers such as the light-emitting layer are formed via solution methods such as spin coating (page 14 of the Machine English Translation).  The electron-injecting layer comprises materials such as LiF; cathode includes a bilayer of Mg-Ag (pages 14-15 of the Machine English Translation).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR 10-2017-0075645).
	Park et al. disclose compounds of the following form:

    PNG
    media_image2.png
    208
    228
    media_image2.png
    Greyscale

([0011]) where L11-13 = independently single bond, phenylene, or naphthalene (page 11 of the Machine English Translation).  Embodiments are disclosed:

    PNG
    media_image1.png
    229
    300
    media_image1.png
    Greyscale

(compound 111, [0035]) and

    PNG
    media_image3.png
    230
    298
    media_image3.png
    Greyscale

(compound 113, [0037]) such that (for compound 111) a-d = 0, a = 2, L1 = C6 arylene group (phenylene), L2 = single bond, e-f = 0, and X1 = N(Ar’) (with Ar’ = phenyl) of Applicant’s Formula 1.  However, Park et al. does not explicitly disclose an embodiment that fully reads on the Applicant’s formula, particularly in regards to the nature of Ar1.  Nevertheless, it would have been obvious to modify compound 111 as disclosed by Park et al. (above) such that Ar1 = substituted C6 aryl group (substituted phenyl, where substituent = C11 heterocyclic group containing N) of Applicant’s Formula 1.  The motivation is provided by the fact that the modification merely involves the exchange of one group (single bond) for a functional equivalent (phenylene) selected from a highly finite list (and easily envisioned from the scope of Park et al.’s general formula), thus rendering the production predictable with a reasonable expectation of success. 

10.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR 10-2017-0075645) as applied above and in further view of Nakamura (US 2006/0113905 A1).
	Park et al. discloses the organic electroluminescent (EL) device (electric element) of Claim 5 as shown above in the 35 U.S.C. 102(a)(1) rejection.  However, Park et al. does not explicitly disclose a display device.	
	Nakamura discloses a display device which can suppress degradation of self-luminous display elements and realize high display quality and a long lifetime; the device comprises a driving circuit board and a display panel comprising organic EL devices ([0008]-[0009], [0019]).  It would have been obvious to utilize the method as disclosed by Nakamura to construct a display device comprising the organic EL device as disclosed by Park et al.  The motivation is provided by Nakamura which is directed to a known and viable method of constructing a useful article of manufacture (i.e., display device) which can suppress degradation of self-luminous display elements and realize high display quality and a long lifetime.

Allowable Subject Matter
11.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The closest prior art is provided by Park et al. (KR 10-2017-0075645), which disclose compounds of the following form:

    PNG
    media_image2.png
    208
    228
    media_image2.png
    Greyscale

([0011]).  An embodiment is disclosed:

    PNG
    media_image1.png
    229
    300
    media_image1.png
    Greyscale

(compound 111, [0035]).  However, it is the position of the Office that neither Park et al. singly nor in combination with any other prior art provides sufficient motivation to produce any of the specific compounds as recited by the Applicant, particularly in regards to the nature of the substituents groups of the triazine.

Response to Arguments
12.	Applicant’s arguments on pages 36-38 with respect to the deficiencies of the previously cited prior art have been considered but are moot in view of the new grounds of rejection as set forth above.

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY YANG/Primary Examiner, Art Unit 1786